 Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 1 of 17 PageID #: 8


                                     EXHIBIT A
                        COMMONWEALTH OF KENTUCKY




                                                                               4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000001 of 000030
                          CHRISTIAN CIRCUIT COURT
                                DIVISION _____
                           CASE NO. 21-CI-___________
                               Electronically Filed
CAROL CLARK, Individually and
as Ancillary Executrix for the ESTATE OF
JEFFREY W. CLARK, Deceased
104 W. Elm St.
Hartford, IL 62048
                                                           PLAINTIFFS
v.

AMAZON LOGISTICS, INC.
410 Terry Ave. North
Seattle, WA 98109

      Serve:       Certified Mail
                   Corporation Service Company
                   421 West Main St.
                   Frankfort, KY 40601




                                                                               Presiding Judge: HON. ANDREW SELF (603276)
And

ATLANTIC POSTAL SERVICES, INC.
2808 N. Fifth St., Ste. 501
St. Augustine, FL 32084

      Serve:       Certified Mail
                   Office of the Secretary of State
                   700 Capital Avenue, Ste. 86
                   Frankfort, KY 40601

And

POSTAL FLEET SERVICES, INC.
2808 N. Fifth St., Ste. 501
St. Augustine, FL 32084

      Serve:       Certified Mail
                   All American Agents of Process
                                                                               COM : 000001 of 000015




                   c/o Gary W. Thompson
                   771 Corporate Dr., Ste. 900
                   Lexington, KY 40503
 Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 2 of 17 PageID #: 9




And




                                                                               4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000002 of 000030
O&M TRUCKING CO., LLC
d/b/a OMEGA MILE
2808 N. Fifth St., Ste. 504
St. Augustine, FL 32084

      Serve:      Certified Mail
                  Evilsizor Process Servers, LLC
                  c/o James D. Leibman
                  403 West Main
                  Frankfort, KY 40601

And

VILANO EMPLOYMENT SERVICES, INC.
2808 N. Fifth St., Ste. 504
St. Augustine, FL 32084

      Serve:      Certified Mail
                  Office of the Secretary of State




                                                                               Presiding Judge: HON. ANDREW SELF (603276)
                  700 Capital Avenue, Ste. 86
                  Frankfort, KY 40601

And

VILANO MANAGEMENT SERVICES, INC.
1622 Lebanon Pike
Nashville, TN 37210

      Serve:      Certified Mail
                  Office of the Secretary of State
                  700 Capital Avenue, Ste. 86
                  Frankfort, KY 40601

And

TRANSPORT LEASING/CONTRACT, INC.
6160 Summit Dr., Ste. 500
Brooklyn Center, MN 55430
                                                                               COM : 000002 of 000015




      Serve:      Certified Mail
                  Office of the Secretary of State
                  700 Capital Avenue, Ste. 86
                  Frankfort, KY 40601



                                           2
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 3 of 17 PageID #: 10




And




                                                                               4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000003 of 000030
PEOPLEASE LLC
210 Wingo Way, Ste. 400
Mount Pleasant, SC 29464

      Serve:        Certified Mail
                    Corporate Creations Network, Inc.
                    101 N. 7th St.
                    Louisville, KY 40202

And

PLC SERVICES, LLC
2611 Waterfront Pkwy. East Dr., Ste. 310
Indianapolis, IN 46214

      Serve:        Certified Mail
                    Office of the Secretary of State
                    700 Capital Avenue, Ste. 86
                    Frankfort, KY 40601




                                                                               Presiding Judge: HON. ANDREW SELF (603276)
And

THE PHOENIX INSURANCE COMPANY
One Tower Square
Hartford, CT 06183

      Serve:        Certified Mail
                    Corporation Service Company
                    421 West Main St.
                    Frankfort, KY 40601

And

GEICO INSURANCE COMPANY
One GEICO Center
Macon, GA 31295

      SERVE: Certified Mail
             Franklin Silva
                                                                               COM : 000003 of 000015




             One GEICO Center
             Macon, GA 31295
             Registered Agent

And

                                             3
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 4 of 17 PageID #: 11




DALTON DODD




                                                                                                         4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000004 of 000030
703 Penbrook Place
Clarksville, TN 37042

         Serve:          Certified Mail
                         Office of the Secretary of State
                         700 Capital Avenue, Ste. 86
                         Frankfort, KY 40601

                                                            DEFENDANTS
______________________________________________________________________________

                      COMPLAINT WITH JURY DEMAND
______________________________________________________________________________

         Comes now Plaintiffs, Carol Clark, Individually and as Ancillary Executrix for the Estate
of Jeffrey W. Clark, deceased, and for her causes of action against Defendants states:

         1.       At all times relevant hereto, Plaintiff’s decedent, Jeffrey W. Clark, was a resident




                                                                                                         Presiding Judge: HON. ANDREW SELF (603276)
of Madison County, Illinois and died on June 26, 2020. On November 5, 2020, Carol Clark was

appointed Special Administrator for the Estate of Jeffrey W. Clark, deceased, by the Third

Judicial Circuit Court in Madison County, Illinois. On November 18, 2020, Carol Clark was

appointed Ancillary Executrix for the Estate of Jeffrey W. Clark, deceased by the Christian

District Court. A copy of the Madison County, Illinois and Christian District Court Orders are

attached hereto as Exhibits 1 and 2, incorporated and adopted by reference pursuant to Civil Rule

10.03.

         2.       At all times relevant hereto, Plaintiff, Carol Clark, was and remains a citizen and

resident of Madison County, Illinois. Carol Clark was the wife of Jeffrey W. Clark, deceased.

         3.       Carol Clark brings this action on behalf of the Estate of Jeffrey W. Clark,

deceased, including the wrongful death beneficiaries, pursuant to the Survival of Actions Statute
                                                                                                         COM : 000004 of 000015




(K.R.S. § 411.140), the Wrongful Death Statute (K.R.S. §411.130) and the Joinder Statute

(K.R.S. § 411.133).


                                                    4
 Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 5 of 17 PageID #: 12




       4.      At all times relevant hereto, Amazon Logistics, Inc. (hereinafter “Amazon”) was




                                                                                                       4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000005 of 000030
and remains a corporation organized and existing under the laws of the State of Delaware with its

principal place of business in King County, Washington thereby making it a citizen of

Washington. Amazon has designated Corporation Service Company, 421 West Main St.,

Frankfort, KY 40601 as its agent for service of process.

       5.      At all times relevant hereto, Defendant, Atlantic Postal Services, Inc. (hereinafter

“Atlantic Postal”) was and remains a corporation organized and existing under the laws of the

State of Florida with its principal place of business in St. Johns County, Florida thereby making it

a citizen of Florida. Atlantic Postal has statutorily designated the Kentucky Secretary of State as

its agent for service of process pursuant to KRS 454.210.

       6.      At all times relevant hereto, Defendant, Postal Fleet Services, Inc. (hereinafter




                                                                                                       Presiding Judge: HON. ANDREW SELF (603276)
“Postal Fleet”) was and remains registered with the Federal Motor Carrier Safety Administration

with a USDOT number of 1061289 and is a corporation organized and existing under the laws of

the State of Delaware, but also is a foreign corporation in the State of Florida with its principal

place of business in St. Johns County, Florida thereby making it a citizen of Florida. Postal Fleet

has designated All American Agents of Process, Gary W. Thompson, 771 Corporate Drive, Suite

900 Lexington, KY 40503 as its designated agent for service of process according to its Form

BOC-3 filed with the Federal Motor Carrier Safety Administration pursuant to 49 CFR 366.

       7.      Around the time of this fatal crash, Postal Fleet had over 1,000 trucks and over

2,100 drivers who, in 2019, had driven over 93,000,000 miles on the nation’s interstates and

roadways used by the motoring public.
                                                                                                       COM : 000005 of 000015




       8.      At all times relevant hereto, Defendant, O&M Trucking Co., LLC d/b/a Omega

Mile (hereinafter “Omega Mile”) was and remains registered with the Federal Motor Carrier



                                                  5
 Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 6 of 17 PageID #: 13




Safety Administration with a USDOT number of 1262324 and is a limited liability company




                                                                                                      4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000006 of 000030
organized and existing under the laws of the State of Minnesota, but also is a foreign limited

liability company in the State of Florida with its principal place of business in St. Johns County,

Florida thereby making it a citizen of Florida. The sole Manager of this Limited Liability

Company is Atlantic Postal Services, Inc., which is a citizen of St. Johns County, Florida.

Omega Mile has designated Evilsizor Process Servers, LLC, James Dean Leibman, 403 West

Main St., Frankfort, KY 40601 as its designated agent for service of process according to its

Form BOC-3 filed with the Federal Motor Carrier Safety Administration pursuant to 49 CFR

366.

       9.      Around the time of this fatal crash, Omega Mile had 120 trucks and over 130

drivers who, in 2019, had driven over 1,350,000 miles on the nation’s interstates and roadways




                                                                                                      Presiding Judge: HON. ANDREW SELF (603276)
used by the motoring public.

       10.     At all times relevant hereto, Defendant, Vilano Employment Services, Inc.

(hereinafter “Vilano Employment”) was and remains a corporation organized and existing under

the laws of the State of Florida with its principal place of business in St. Johns County, Florida

thereby making it a citizen of Florida. Vilano Employment has statutorily designated the

Kentucky Secretary of State as its agent for service of process pursuant to KRS 454.210.

       11.     At all times relevant hereto, Defendant, Vilano Management Services, Inc.

(hereinafter “Vilano Management”) was and remains a corporation organized and existing under

the laws of the State of Tennessee with its principal place of business in St. Johns County,

Florida thereby making it a citizen of Florida. Vilano Management has statutorily designated the
                                                                                                      COM : 000006 of 000015




Kentucky Secretary of State as its agent for service of process pursuant to KRS 454.210.




                                                 6
 Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 7 of 17 PageID #: 14




       12.     At all times relevant hereto, Defendant, Transport Leasing/Contract, Inc.




                                                                                                  4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000007 of 000030
(hereinafter “Transport Leasing”) was and remains a corporation organized and existing under

the laws of the State of Minnesota with its principal place of business in Hennepin County,

Minnesota thereby making it a citizen of Minnesota. TLC has statutorily designated the Kentucky

Secretary of State as its agent for service of process pursuant to KRS 454.210.

       13.     At all times relevant hereto, Defendant, PEOPLEASE, LLC (hereinafter

“PEOPLEASE”) was and remains a limited liability company organized and existing under the

laws of the State of South Carolina with its principal place of business in Charleston County,

South Carolina thereby making it a citizen of South Carolina. The Members of this Limited

Liability Company are Chris Abetz, Chris Munro and Jerry White, all of which are citizens of

South Carolina. PEOPLEASE has designated Corporate Creations Network, Inc., 101 N. 7th St.,




                                                                                                  Presiding Judge: HON. ANDREW SELF (603276)
Louisville, KY 40202 as its agent for service of process.

       14.     At all times relevant hereto, Defendant, PLC Services, LLC, Inc. (hereinafter

“PLC Services”) was and remains a limited liability company organized and existing under the

laws of the State of Indiana with its principal place of business in Marion County, Indiana

thereby making it a citizen of Indiana. The Members of this Limited Liability Company are Chris

Abetz, Chris Munro and Jerry White, all of which are citizens of South Carolina. PLC Services

has statutorily designated the Kentucky Secretary of State as its agent for service of process

pursuant to KRS 454.210.

       15.     At all times relevant hereto, Defendant, The Phoenix Insurance Co. (hereinafter

“The Phoenix”) is a foreign insurance company with its principal place of business in Hartford
                                                                                                  COM : 000007 of 000015




County, Connecticut thereby making it a citizen of Hartford, but has registered with and been

approved to do business in Kentucky. The Phoenix regularly solicits and accepts business in the



                                                 7
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 8 of 17 PageID #: 15




Commonwealth of Kentucky and has gained substantial profits from such solicitation and




                                                                                                      4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000008 of 000030
acceptance, thereby benefiting from and being subject to Kentucky's regulatory insurance

laws. The Phoenix has designated Corporation Service Company, 421 West Main St., Frankfort,

KY 40601 as its agent for service of process.

       16.       At all relevant times, GEICO Insurance Company (hereinafter “GEICO”) is a

foreign insurance company with its principal place of business in Macon, Georgia, but has

registered with and been approved to do business in Kentucky and has designated Franklin Silva

as its agent for service of process. Additionally, GEICO regularly solicits and accepts business in

the Commonwealth of Kentucky and has gained substantial profits from such solicitation and

acceptance, thereby benefiting from and being subject to Kentucky's regulatory insurance laws.

       17.       At all times relevant hereto, Defendant Dalton Dodd (hereinafter “Dodd”) was a




                                                                                                      Presiding Judge: HON. ANDREW SELF (603276)
citizen of Davidson County, Tennessee. Dodd has statutorily designated the Kentucky Secretary

of State as its agent for service of process pursuant to KRS 454.210.

       18.       The incident which forms the basis of this litigation occurred on June 26, 2020 in

Christian County, Kentucky.

       19.       Jurisdiction and venue are proper as the events giving rise to this case of action

occurred in Christian County, Kentucky.

       20.       The amount in controversy exceeds the minimum jurisdiction of the Christian

Circuit Court.

       21.       On June 26, 2020, at approximately 8:00 a.m., Johnny Ray Clark, Jr., deceased, a

non-party to this action, was operating a 2018 International MA025 box truck eastbound on
                                                                                                      COM : 000008 of 000015




Interstate 24 in Christian County, Kentucky.




                                                   8
 Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 9 of 17 PageID #: 16




       22.     Upon information and belief, Johnny Ray Clark, Jr., deceased, was operating the




                                                                                                        4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000009 of 000030
box truck on behalf of Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile.

       23.     At all relevant times, Johnny Ray Clark, Jr., deceased, was the employee, agent,

servant, and/or statutory employee of Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile,

operating for their benefit, in furtherance of their interests and/or within the course and scope of

his employment with them. Accordingly, Amazon, Atlantic Postal, Postal Fleet and/or Omega

Mile are vicariously liable for the acts of Johnny Ray Clark, Jr.

       24.     At all relevant times, Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile

acted as and/or operated and conducted business as a single entity and/or joint venture.

       25.     At the same time and place, Dodd was operating a 2006 Pontiac G6 westbound on

Interstate 24 in the left lane in Christian County, Kentucky.




                                                                                                        Presiding Judge: HON. ANDREW SELF (603276)
       26.     At the same time and place, Plaintiff Jeffrey W. Clark, deceased, was operating a

2016 Western Star tractor with a trailer attached westbound on Interstate 24 in the right lane in

Christian County, Kentucky. Upon information and belief, Jeffrey W. Clark was operating the

tractor trailer on behalf of Matejcic Carr, Inc., a non-party to this action.

       27.     Johnny Ray Clark, Jr., deceased, operated his tractor trailer in a negligent, careless

and reckless manner causing a significant crash resulting in serious injuries to and ultimately, the

death of Jeffrey W. Clark, deceased, for which Amazon, Atlantic Postal, Postal Fleet and/or

Omega Mile are vicariously liable.

       28.     Johnny Ray Clark, Jr., deceased, violated state and federal statutes and

regulations, including but not limited to KRS 189.290, KRS 189.300, KRS 189.390, 601 KAR
                                                                                                        COM : 000009 of 000015




1:005 and 49 C.F.R. §§ 350-399, which were promulgated to protect the safety of a class of people

that includes Jeffrey W. Clark, deceased, and constitutes negligence per se pursuant to KRS 446.070



                                                   9
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 10 of 17 PageID #: 17




and Kentucky case law, for which Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile are




                                                                                                   4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000010 of 000030
vicariously liable.

          29.   Upon information and belief, Johnny Ray Clark, Jr. had not driven a commercial

motor vehicle since approximately 2012, had provided inaccurate and/or false information on his

application, his Class A CDL had been suspended for several years (however, the truck he was

driving on June 26, 2020 was 25,999 lbs., so it did not require a CDL), he had multiple prior

violent felony convictions, in June 2020 had provided two (2) forged DOT Medical cards, and in

April 2020 was caught on camera operating a commercial motor vehicle while using a handheld

cell phone, driving over 20 mph in excess of the speed limit, smoking while driving and not

wearing a seatbelt.

          30.   Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile had a duty to act




                                                                                                   Presiding Judge: HON. ANDREW SELF (603276)
reasonably in hiring, instructing, training, supervising and retaining its drivers and other

employees and agents, including Johnny Ray Clark, Jr., deceased, and to promulgate and enforce

policies, procedures, and rules to ensure that its drivers and vehicles were reasonably safe.

          31.   Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile had a duty to exercise

reasonable care in entrusting its vehicles and equipment to competent, qualified and responsible

drivers.

          32.   Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile were negligent, careless

and reckless with regard to the duties set forth in Paragraphs, 29-31, above, causing serious

injuries to and ultimately, the death of Jeffrey W. Clark, deceased, for which they are directly

liable.
                                                                                                   COM : 000010 of 000015




          33.   Amazon, Atlantic Postal, Postal Fleet and/or Omega Mile violated state and

federal statutes and regulations, including but not limited to KRS 189.224, 601 KAR 1:005 and 49



                                                 10
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 11 of 17 PageID #: 18




C.F.R. §§ 350-399, which were promulgated to protect the safety of a class of people that includes




                                                                                                     4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000011 of 000030
Jeffrey W. Clark, deceased, and constitutes negligence per se pursuant to KRS 446.070 and

Kentucky case law, for which they are directly liable.

       34.     Amazon had a duty to ensure that the companies it contracted with, including

Atlantic Postal, Postal Fleet and/or Omega Mile, had appropriate safety practices for operating

commercial motor vehicles, including compliance with 49 C.F.R. §§ 350-399 and verifying Safety

Measurement System data.

       35.     Amazon failed to look into the safety practices of Atlantic Postal, Postal Fleet

and/or Omega Mile to see if Atlantic Postal, Postal Fleet and/or Omega Mile were hiring, training,

supervising and retaining competent, qualified and responsible drivers.

       36.     Amazon had a duty to exercise reasonable care in the employment, hiring and/or




                                                                                                     Presiding Judge: HON. ANDREW SELF (603276)
selection of competent and careful independent contractors and/or motor carriers, including

Atlantic Postal, Postal Fleet and/or Omega Mile, to transport property which involves a risk of

physical harm unless skillfully and carefully done.

       37.     Amazon knew or should have known that Atlantic Postal, Postal Fleet and/or

Omega Mile failed to possess the knowledge, skill and experience necessary to transport freight

and/or goods without creating an unreasonable risk of injury to others.

       38.     Amazon was negligent, careless and reckless with regard to the duties set forth in

Paragraphs, 34-37, above, causing serious injuries to and ultimately, the death of Jeffrey W.

Clark, deceased, for which they are directly liable.

       39.     Vilano Employment, Vilano Management, Transport Leasing, PEOPLEASE
                                                                                                     COM : 000011 of 000015




and/or PLC Services had a duty to exercise reasonable care in the employment, hiring,




                                                 11
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 12 of 17 PageID #: 19




placement, qualification, screening, selection and/or vetting of competent, qualified and




                                                                                                      4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000012 of 000030
responsible drivers, including Johnny Ray Clark, Jr., deceased.

       40.       Vilano Employment, Vilano Management, Transport Leasing, PEOPLEASE

and/or PLC Services knew or should have known that Johnny Ray Clark, Jr., deceased, was not a

competent, qualified and responsible driver.

       41.       Vilano Employment, Vilano Management, Transport Leasing, PEOPLEASE

and/or PLC Services were negligent, careless and reckless with regard to the duties set forth in

Paragraphs, 39-40, above, causing serious injuries to and ultimately, the death of Jeffrey W.

Clark, deceased, for which they are directly liable.

       42.       Atlantic Postal, Postal Fleet and/or Omega Mile had a duty to exercise reasonable

care in the employment, hiring, reliance upon and/or selection of competent and careful




                                                                                                      Presiding Judge: HON. ANDREW SELF (603276)
independent contractors including Vilano Employment, Vilano Management, Transport Leasing,

PEOPLEASE and/or PLC Services to ensure they possessed the knowledge, skill and experience

necessary for the employment, hiring, placement, qualification, screening, selection and/or vetting

of competent, qualified and responsible drivers, including Johnny Ray Clark, Jr., deceased.

       43.       Atlantic Postal, Postal Fleet and/or Omega Mile failed to look into the competency

and qualification of Vilano Employment, Vilano Management, Transport Leasing, PEOPLEASE

and/or PLC Services to see if Vilano Employment, Vilano Management, Transport Leasing,

PEOPLEASE and/or PLC Services were employing, hiring, placing, qualifying, screening,

selecting and/or vetting competent, qualified and responsible drivers, including Johnny Ray Clark,

Jr., deceased.
                                                                                                      COM : 000012 of 000015




       44.       Atlantic Postal, Postal Fleet and/or Omega Mile knew or should have known that

Vilano Employment, Vilano Management, Transport Leasing, PEOPLEASE and/or PLC



                                                 12
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 13 of 17 PageID #: 20




Services failed to possess the knowledge, skill and experience necessary for the employment,




                                                                                                        4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000013 of 000030
hiring, placement, qualification, screening, selection and/or vetting of competent, qualified and

responsible drivers, including Johnny Ray Clark, Jr., deceased, without creating an unreasonable

risk of injury to others.

        45.     Atlantic Postal, Postal Fleet and/or Omega Mile were negligent, careless and

reckless with regard to the duties set forth in Paragraphs, 42-44, above, causing serious injuries to

and ultimately, the death of Jeffrey W. Clark, deceased, for which they are directly liable.

        46.     As a direct and proximate result of the negligence and/or negligence per se of

Johnny Ray Clark, Jr., deceased, Amazon, Atlantic Postal, Postal Fleet, Omega Mile, Vilano

Employment, Vilano Management, Transport Leasing, PEOPLEASE, PLC Services and/or

Dodd, the Plaintiff Jeffrey W. Clark, deceased, sustained serious injuries to his body, including




                                                                                                        Presiding Judge: HON. ANDREW SELF (603276)
multiple fractures, causing great physical pain, mental anguish in the moments before his death;

suffered pre-impact freight causing severe emotional distress in the moments before his death;

and was killed resulting in the destruction of his ability to labor and earn money as a result of his

wrongful death, and his Estate was caused to incur burial and funeral expenses as well as the

expenses of administration of his Estate.

        47.     As a direct and proximate result of the negligence and negligence per se of Johnny

Ray Clark, Jr., deceased, Amazon, Atlantic Postal, Postal Fleet, Omega Mile, Vilano

Employment, Vilano Management, Transport Leasing, PEOPLEASE PLC Services and/or Dodd,

the Plaintiff Carol Clark suffered the loss of consortium, including the loss of services,

assistance, aid, society, and companionship as a result of the wrongful death of her husband,
                                                                                                        COM : 000013 of 000015




Jeffrey W. Clark, deceased.




                                                 13
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 14 of 17 PageID #: 21




       48.     At all times relevant herein and at the time of the collision described above, Carol




                                                                                                      4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000014 of 000030
Clark and Jeffrey W. Clark, deceased, were covered under a policy of insurance with The

Phoenix under Policy Number MR-2J016677-20-CAG, which included both uninsured and

underinsured motorist coverage of $1,000,000, and which applies to the June 26, 2020 fatal

collision. A copy of the policy is in the possession of The Phoenix, who issued same.

       49.     At all times relevant herein and at the time of the collision described above, Carol

Clark and Jeffrey W. Clark, deceased, were covered under a policy of insurance

with GEICO under Policy Number 4449-50-46-71, which included both uninsured and

underinsured motorist coverage of $100,000 each person/$300,000 each occurrence, which

applies to the June 26, 2020 fatal collision. A copy of the policy is in the possession of GEICO,

who issued same.




                                                                                                      Presiding Judge: HON. ANDREW SELF (603276)
       50.     It is believed that one or more of the Defendants may be uninsured motorists

and/or underinsured motorists as those terms are defined and/or used in The Phoenix and/or

GEICO policies.

       51.     In the event one or more of the Defendants are uninsured motorists and/or

underinsured motorists, then The Phoenix and/or GEICO would be contractually obligated to

compensate Carol Clark, Individually and as Ancillary Executrix for the Estate of Jeffrey W.

Clark, deceased for those injuries and damages as set forth herein.

       52.     Amazon, Atlantic Postal, Postal Fleet, Omega Mile, Vilano Employment, Vilano

Management, Transport Leasing, PEOPLEASE, and/or PLC Services acted recklessly, wantonly

and/or with extreme indifference or reckless disregard for the consequences of their actions as
                                                                                                      COM : 000014 of 000015




well as exhibiting a reckless disregard for the life, safety and health of others, including Carol




                                                 14
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 15 of 17 PageID #: 22




Clark, Individually and as Ancillary Executrix for the Estate of Jeffrey W. Clark, deceased,




                                                                                                       4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000015 of 000030
warranting the imposition of punitive damages pursuant to KRS 411.184 and 411.186.

WHEREFORE, Plaintiffs, Carol Clark, Individually and as Ancillary Executrix for the Estate of

Jeffrey W. Clark, deceased, hereby demand as follows:

       A.      Judgment against Defendants, Amazon Logistics, Inc., Atlantic Postal Services,

Inc., Postal Fleet Services, Inc., O&M Trucking Co. LLC d/b/a Omega Mile, Vilano Employment

Services, Inc., Vilano Management Services, Inc. Transport Leasing/Contract, Inc., PEOPLEASE

LLC, PLC Services, LLC, The Phoenix Insurance Co., GEICO and Dalton Dodd, for a fair and

reasonable amount in compensatory damages;

       B,      Judgment against Defendants, Amazon Logistics, Inc., Atlantic Postal Services,

Inc., Postal Fleet Services, Inc., O&M Trucking Co. LLC d/b/a Omega Mile, Vilano Employment




                                                                                                       Presiding Judge: HON. ANDREW SELF (603276)
Services, Inc., Vilano Management Services, Inc. Transport Leasing/Contract, Inc., PEOPLEASE

LLC, and PLC Services, LLC, for a fair and reasonable amount in punitive damages;

       C.      Trial by jury;

       D.      For summons to issue as directed in the caption by certified mail; and

       E.      Any and all other relief to which the Plaintiffs may be entitled, including costs and

post-judgment interest.

                                                     Respectfully submitted

                                                     /s/ Jay R. Vaughn
                                                     Jay R. Vaughn (89682)
                                                     Hendy Johnson Vaughn Emery, P.S.C.
                                                     600 W. Main St., Ste. 100
                                                     Louisville, KY 40202
                                                                                                       COM : 000015 of 000015




                                                     Tele: (502) 540-5700
                                                     Fax: (859) 578-4440
                                                     Email: jvaughn@JusticeStartsHere.com
                                                     Counsel for Plaintiffs


                                                15
Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 16 of 17 PageID #: 23



  1




                                                                                                      4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000017 of 000030
                                IN THE CIRCUIT COURT                           NOV O 5' 2020
                                THIRD JUDICIAL CIRCUIT                  CLERK OF ClkCU!I CUUR
                                                                                              T #Sg
                                                                          THlRD JUDICIAL CIRCUIT
                               MADISON COUNTY, ILLINOIS                 MADISON COUNTY, llUNO
                                                                                                 IS
  IN RE THE ESTA TE OF JEFFREY W.
  CLARK deceased                                   No.   2020P 000449

                                           ORDER

        Upon written motion of Petitioner, Carol Clark, and the ac_ceptance of

  office on behalf of Carol Clark who has priority filed herewith, the Court, being

  fully advised in the premises, HEREBY ORDERS that Carol Clark, of Madison

  County, Illinois, is hereby appointed Special Administrator for the purpose of bringing an

  action for the wrongful death of Jeffrey W. Clark.

  ENTERED:__      N_OV_O_5_2_02_0 __
                                                U�e1- � --




                                                                                                      Presiding Judge: HON. ANDREW SELF (603276)
                                                   JuoGE




                                                                                                      EXH : 000001 of 000001
                                                                                                                 2
                                                                                                                                Case 5:21-cv-00086-TBR Document 1-1 Filed 06/30/21 Page 17 of 17 PageID #: 24




EXH : 000001 of 000001   Presiding Judge: HON. ANDREW SELF (603276)   4743C70E-E4E7-4FEA-9355-C1BB433DF1C4 : 000018 of 000030
